Citation Nr: 1503798	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating for degenerative changes of the lumbar spine with signs of intervertebral disc syndrome in excess of 20 percent for the period prior to October 26, 2011.

2.  Entitlement to a disability rating for degenerative changes of the lumbar spine with signs of intervertebral disc syndrome in excess of 40 percent for the period beginning on October 26, 2011.

3.  Entitlement to a disability rating for right lower extremity sciatic nerve impairment in excess of 10 percent for the period prior to October 26, 2011.

4.   Entitlement to a disability rating for right lower extremity sciatic nerve impairment in excess of 20 percent for the period beginning on October 26, 2011.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded the Veteran a 20 percent evaluation for his lumbar spine disability, and a 10 percent evaluation for his sciatic nerve impairment of the right lower extremity.

In October 2011, the Board remanded this matter to the RO to obtain updated treatment records dated 2010 to the present as well as obtain a VA examination to determine the current severity and manifestations of the service-connected lumbar spine and sciatic nerve disabilities.  In compliance with the remand order, an examination was performed in October 2011.  

In an August 2012 rating decision, the RO awarded the Veteran an increase in the evaluation of his lumbar spine disability to 40 percent disabling and an increase in the evaluation of his right lower extremity evaluation to 20 percent disabling, both effective October 26, 2011, the date of the examination.

	
FINDINGS OF FACT

1.  For the period prior to October 26, 2011, the Veteran's lumbar spine had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with no incapacitating episodes and "functional limits".

2.  Beginning on October 26, 2011, the Veteran's lumbar spine range of motion had forward flexion of the thoracolumbar spine of 30 degrees or less, with no ankylosis or incapacitating episodes.

3.  For the period prior to October 26, 2011, the Veteran's right lower extremity sciatic nerve had mild decrease in strength and reflexes of the right knee extension and right foot dorsiflexion.

4.  Beginning on October 26, 2011, the Veteran's right lower extremity sciatic nerve has moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the Veteran's service-connected disability of the spine for the period prior to October 26, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5293 (2003), 5237-5243 (2014).

3.  The criteria for a rating higher than 40 percent for the Veteran's service-connected disability of the spine for the period beginning on October 26, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5293 (2003), 5237-5243 (2014).

4.  The criteria for a rating greater than 10 percent for the Veteran's service- connected disability of radiculopathy of right lower sciatic nerve for the period prior to October 25, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a) Diagnostic Code 8520 (2014).

5.  The criteria for a rating greater than 20 percent for the Veteran's service- connected disability of radiculopathy of right lower sciatic nerve for the period beginning on October 26, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a) Diagnostic Code 8520 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in September 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Lumbar Spine

In the February 2008 rating decision, the RO awarded the Veteran a 20 percent evaluation for his lumbar spine disability effective February 20, 2007.  Subsequently, in the August 2012 rating decision, the rating was increased to 40 percent disabling, effective October 26, 2011.
Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula). Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine.................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................... .........................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.................................... ........................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..... 20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..........................................................................10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. . . . Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome may alternatively be evaluated under the Formula for Rating intervertebral Disc Syndrome Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a .  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  VA is also directed that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Formula, whichever method results in a higher rating.  Id. at Note (2).  Since the record is absent for evidence of any incapacitating episode, rating the veteran's degenerative disc disease based on incapacitating episodes would not be appropriate. 

Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59 , painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III.i.  Period prior to October 26, 2011

An October 2007 private treatment note indicates that the Veteran's range of motion of the thoracolumbar spine was 80 degrees flexion, 20 degrees extension, 30 degrees right lateral flexion, 20 degrees left lateral flexion and 25 degrees right and left rotation, with pain at these levels of motion.  The Veteran reported pain on movement, stiffness after lying down, and weakness after prolonged standing or walking. There were no muscle spasms or ankylosis. His gait was antalgic. Straight leg testing was negative on the right and left. After repetitive use additional functional limitation was noted based on pain and weakness, by an additional 10 degrees. There was no additional functional limitation based on fatigue, lack of endurance or incoordination. No bowel, bladder or erectile dysfunction were present. Degenerative changes in the back as well as sciatica were diagnosed.

A July 2008 private examination of the Veteran noted his chief complaint to be constant pain in the low back, increased on standing, bending, twisting and turning. It is relieved by pain medication and is worst at night. He worked as a pharmacy technician which required him to be on his feet. On range of motion testing, flexion was to the knee, 10 degrees of extension and 25 degrees of side bending.  His gait was normal but heel-to toe walking was difficult, heel walking was difficult and painful and toe walking was difficult. An August 2008 MRI showed a bulging disk at L4-L5 with mild spinal stenosis and degenerative joint disease.

An October 2008 physical therapy intake examination report states that the Veteran reported constant pain, worse at night. He reported moderate pain during or after a specific activity of daily living, work activity or recreational activity. Pain was increased with bending, lifting heavy objects and relieved by rest and medication. On examination the Veteran had moderate flexion, extension, lateral flexion, and rotation. He had decreased lumbar spine lordosis and increased thoracic spine kyphosis.  The examiner's functional assessment was painful and dysfunctional flexion with painful and dysfunctional rotation to the right. Physical therapy over the next two weeks indicated improved tolerance to activities of daily living.

At a VA examination in May 2009, the Veteran reported constant pain which traveled down his legs, stiffness and numbness, no loss of bladder or bowel control. He denied incapacitation and stated he did not experience functional impairment from his condition. On examination, the Veteran's posture and gait were within normal limits and he did not require any assistive device for ambulation.  The range of motion of the thoracolumbar spine was 90 degrees flexion with pain at 64 degrees, 30 degrees extension with pain at 28 degrees, 30 degrees right and left lateral flexion with pain at 28 and 29 degrees respectively, and 30 degrees right and left rotation.  The joint function of the spine was noted as additionally limited by pain. No additional functional limitation was present based on fatigue, weakness, lack of endurance and incoordination, and no additional limitation in degree of range of motion was present.  No intervertebral disc syndrome was diagnosed at this examination.  

A private examination in May 2009 noted the Veteran's complaints of pain radiating down his right leg with occasional weakness. The pain is increased on prolonged standing or sitting and at night. On examination the Veteran's lumbar range of motion showed the ability to flex to his ankles (greater than 90 degrees) with pain on rising, 30 degrees extension and 45 degrees side bending.  His gait was normal as was heel to toe walking, toe walking, and heel walking. 

A June 2010 private treatment note indicated normal lumbar extension, and flexion to touch the knees, which was noted to be not within normal limits. Another VA examination was performed in November 2010.  At that time, the Veteran reported moderate pain, stiffness, spasms, and numbness as well as weakness in the back and legs. He denied bowel or bladder problems and erectile dysfunction. He did not experience fatigue, decreased motion and paresthesia in relation to his spine condition.  He denied any incapacitation in the past 12 months. His pain was exacerbated by activity and stress and relieved by medication. He reported that he could function without the medication, but that physical activities were limited overall. He stated that he did not experience functional impairment or any limitation of motion during flare-ups. At the time of his examination he was not receiving treatment for his low back. 

Upon examination, his posture and gait were within normal limits, his walking was steady and he did not require any assistive device for ambulation.  There was no ankylosis, no guarding, and no muscle spasms. The range of motion of the thoracolumbar spine was 0-90 degrees flexion with pain at 0 degrees, 0-30 degrees extension with pain at 0 degrees, 0-30 degrees of lateral flexion and rotation, bilaterally, with pain at 0 degrees. Ranges of motion did not decrease on repetition. Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The evidence for this period of time does not demonstrate forward flexion of the thoracolumbar spine less than greater than 30 degrees or any ankyloses of the thoracolumbar spine, or any prescribed bed rest due to episodes of incapacitation. Accordingly, the criteria for a 40 percent rating are not met, and a higher rating is not warranted.

With regard to functional limitation or loss due to pain, weakness, fatigue, or incoordination, the evidence of record consistently shows no additional functional loss due to fatigue, incoordination, or lack of endurance. To the extent that there is evidence of pain or weakness impacting functionality, no additional degrees of limitation of motion were noted. Moreover, the Veteran's current 20 percent evaluation incorporates his painful motion, given that he does not have limitation of flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion less than 120 degrees. Nor is there consistent objective evidence of muscle spasm or guarding resulting in abnormal gait, reversed lordosis, or abnormal kyphosis during the period at issue. The Board notes that the July 2007 examination indicated an abnormal or antalgic gait, but the cause of the gait was not noted. Additionally, although decreased lordosis and increased thoracic kyphosis were noted in the October 2008 physical therapy intake examination, there was no indication of reversed lordosis or that these conditions were due to guarding or muscle spasm, as no muscle spasm or guarding were noted in the examination. Moreover, these are the only two notations of these symptoms, thus, his 20 percent evaluation is based on more than just these two notations but on his assertions of painful motion. Accordingly, additional compensation for functional loss due to pain, weakness, lack of endurance, fatigue, or incoordination, is not warranted. See 38 C.F.R. §§4.40, 4.45, 4.59 (2014).  

Therefore, the Board finds the Veteran's claim for a rating in excess of 20 percent for the period prior to October 26, 2011 is denied.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

III.ii.  Period beginning on October 26, 2011

In October 2011, the Veteran underwent another VA examination.  At that time, the Veteran's range of motion was forward flexion with painful motion of 30 degrees, extension with painful motion of 10 degrees, left lateral flexion with painful motion of 10 degrees, right lateral rotation with painful motion of 10 degrees and left lateral rotation with painful motion of 10 degrees.  Contributing factors to functional loss were identified as less movement than normal, pain on movement, excess fatigability, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The examiner diagnosed the Veteran with intervertebral disc syndrome and indicated he had no incapacitating episodes over the past 12 months resulting from the syndrome.  

A higher evaluation is not warranted as the evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine and there is no evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Moreover, the Veteran is receiving the highest rating possible based on limitation of motion of the thoracolumbar spine for this period, accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankyloses the provisions governing functional loss are not applicable).  

Therefore, the Board finds the Veteran's claim for a rating in excess of 40 percent for the period beginning on October 26, 2011 is denied.  Given that the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

IV.  Sciatic Nerve

The ratings for the Veteran's right lower extremity sciatic nerve impairment have been assigned under Diagnostic Code 8520.  Under that code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, while a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note at the beginning of the rating schedule for diseases of the peripheral nerves indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A February 2008 rating decision issued an independent compensable evaluation for sciatic nerve impairment of the right lower extremity at a 10 percent disability rating effective February 20, 2007.  Thereafter, an August 2012 rating decision increased the evaluation of the Veteran's right lower extremity 20 percent disabling, effective October 26, 2011.

An examination in October 2007 diagnosed the Veteran with a low back condition with sciatica.  This condition was objectively diagnosed by mild decrease in strength and reflexes of the right knee extension and right foot dorsiflexion.  The examination showed decreased right knee strength of 4/5, motor weakness of the right foot extension 4/5, right knee reflexes of 1+, ankle reflexes of 2+. The examiner noted mild decreases in strength and reflexes of the right knee extension and right foot dorsiflexion. 

In a July 2008 private back examination, the Veteran reported pain, numbness and tingling in his right lower extremity. Strength was 4/5 for two areas on the right, and his Achilles tendon reflexes were slightly diminished at 1+. 

At a May 2009 VA examination, motor and sensory function of the lower extremities was normal, with normal reflexes. A May 2009 private examination showed normal motor strength with reduced reflexes in the patellar tendon and Achilles tendon. In a June 2010 private treatment note, straight leg testing was negative as were all right leg functional testing. Strength testing for the right lower extremity was normal.

A November 2010 VA examination report noted normal straight leg testing, normal muscle tone, no weakness, no radiating pain on movement, and negative Lasegue's test.

Based on this evidence, the Board finds that a rating greater than 10 percent is not warranted for the sciatica of the right lower extremity for the period prior to October 26, 2011. The symptoms of mild strength and reflex reduction do not indicate a moderate impairment. Thus, an increased rating is denied for this time period.

In October 2011, the Veteran underwent a VA examination.  At that time, the Veteran's right lower extremity radiculopathy was noted as moderate and numbness was also noted as moderate.  Muscle strength was 5/5 for the right lower extremity, reflexes were normal. Sensory findings were decreased over the knee and ankle, but normal for the thigh and toes. Straight leg testing was positive. Overall, the severity of the radiculopathy was identified as moderate by the examiner.  

The Board finds that the Veteran's current 20 percent evaluation for moderate impairment of the sciatic nerve is appropriate. The evidence of record does not indicate that his right sciatic nerve condition is moderately severe. His muscle strength, and reflexes are normal and his sensory deprivation is only impacting the knee and ankle. Thus, a higher rating is not warranted for the time period beginning on October 26, 2011. Because the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a disability rating for degenerative changes of the lumbar spine with signs of intervertebral disc syndrome in excess of 20 percent for the period prior to October 26, 2011 is denied.

Entitlement to a disability rating for degenerative changes of the lumbar spine with signs of intervertebral disc syndrome in excess of 40 percent for the period beginning on October 26, 2011 is denied.

Entitlement to a disability rating for right lower extremity sciatic nerve impairment in excess of 10 percent for the period prior to October 26, 2011 is denied.

Entitlement to a disability rating for right lower extremity sciatic nerve impairment in excess of 20 percent for the period beginning on October 26, 2011 is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


